Bay, J.
in charging the jury told them, it was necessary for them to determine whether there ever was this reservation for the town of Saxagotha by the crown of Great Britain., or not i If so, then the inhabitants of Saxagotha township, for whose use and benefit it was reserved, were most unquestionably entitled to it; and that there was this reservation most evidently appeared by the plat produced, which had every appearance of authenticity attached to it. In the first place, there must have been an order of council made to have this town surveyed and laid out, otherwise the surveyor-general would never have proceeded to make it. In the next place, it appears from the face of the plat as well as from the testimony of the two surveyors, that this town must have been actually run out by metes and bounds by the surveyor-general, as directed by the governor and council. Again, the uses and purposes for which it was surveyed and laid off, is most evidept from the lots *203laid down on the plat, and the streets and squares laid off for public purposes. All which was confirmed by the return of the original plan to the governor and council, and the entry or record thereof in the council books, which appears to have completed this reservation. And this again is further confirmed by the building of two churches on the spot delineated on the plat, for that purpose, and the grants of the town lots annexed to the farms or plantations throughout the township. All these circumstances combined, formed such a mass of testimony in favour of this reservation, that the mind of man could not get over it. As to the legal effect of this reservation, there could be no question about it. It amounted to a covenant in law, between the crown and the people, for whose use and benefit it was intended ; that the land contained within the boundaries of that plat, should for ever thereafter be appropriated and disposed of, for the use and benefit of the inhabitants of the said town and township, and their heirs for ever, and to and for no other intent and purpose whatsoever.
It was as solemn an act on the part of the government, as any grant could be under the great seal of the province ; and any grant for the same lands afterwards must have been obtained by fraud or misrepresentation, and therefore null and void to all intents and purposes, as much as any junior grant obtained for land which had been formerly granted.
It appeared to him, that the king of Great Britain became atrujtee for the use of the said inhabitants, as soon as the reservation was completed, until the whole of the lots were granted away among the said inhabitants and their descendants, and so remained till the revolution was accomplished ; when the state of South Carolina succeeded to the trust, and now holds in trust all the ungranted lots and common, for the use of the inhabitants of the said town and township ; and that no other appropriation can be made of said land, but. for the use of the said inhabitants, agreeable to *204^ie true intent an^ meaning of the crown and people., when the said reservation was originally made.
The jury retired, and after remaining in their room a short time, returned a verdict for the defendants.
A notice of a motion for a new trial was then given by the plaintiffs’ counsel, bat it never was afterwards brought forward. They acquiesced in the verdict, and abandoned their claim.